


--------------------------------------------------------------------------------




THE ALKALINE WATER COMPANY INC.
(the “Issuer”)
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(UNITS – CANADIAN TSX VENTURE EXCHANGE LISTED ISSUER)
INSTRUCTIONS TO SUBSCRIBER
1.
You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.

2.
All subscribers resident in Canada must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 15.

3.
 If you are a “U.S. Purchaser”, as defined in Exhibit B, you must complete and
sign Exhibit B “United States Accredited Investor Questionnaire” that starts on
page 29.

4.
All individual accredited investors (not corporations, partnerships or trusts)
must fill in and execute Form 45-106F9 which starts on page 27.

5.
Unless you are subscribing through a person registered as a broker, an exempt
market dealer (as defined in National Instrument 31-103 – Registration
Requirements and Exemptions) or you are subscribing directly from the Issuer
without involvement of a finder, you must complete and sign Exhibit C “Risk
Acknowledgement Form” that starts on page 34.

6.
If you are not an individual (that is, the purchaser is a corporation,
partnership, trust or entity other than an individual) or you are a portfolio
manager, then complete and sign Exhibit D “Corporate Placee Registration Form”
(Form 4C) that starts on page 35.  If you have previously submitted this form to
the TSX Venture Exchange, and there have been no changes to its content, then
please check the box to that effect on page 2.

7.
If you are paying for your subscription with funds drawn from a Canadian bank,
you may pay by certified cheque or bank draft drawn on a Canadian chartered bank
or by wire transfer to the Issuer pursuant to wiring instructions to be provided
by the Issuer upon request. If the funds are wired or sent to the Issuer’s legal
counsel, you irrevocably authorize such legal counsel to immediately deliver the
funds to the Issuer.

8.
 If you are paying for your subscription with funds drawn on any source other
than a Canadian chartered bank, you may only pay by wire transfer to the Issuer
pursuant to wiring instructions to be provided by the Issuer upon request. If
the funds are wired or sent to the Issuer’s legal counsel, you irrevocably
authorize such legal counsel to immediately deliver the funds to the Issuer.



 

--------------------------------------------------------------------------------



THE ALKALINE WATER COMPANY INC.
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from The Alkaline Water Company Inc. (the “Issuer”) that number of
units of the Issuer (each, a “Unit”) set out below at a price of $2.50 per
Unit.  Each Unit is comprised of one common share in the capital of the Issuer
(each, a “Share”) and one non-transferable common share purchase warrant (each
warrant, a “Warrant”).  Each Warrant will entitle the holder thereof to acquire
one Share (each, a “Warrant Share”) at a price of $2.90 per Warrant Share until
5:00 p.m. (Vancouver time) on the date of expiration of the Warrant, which is
two (2) years following the Closing Date (as defined herein).  The Subscriber
agrees to be bound by the terms and conditions set forth in the attached “Terms
and Conditions of Subscription for Units”.
Subscriber Information
 

  
 
Units to be Purchased
 
 
  
(Name of Subscriber)
 
 (Number of Units)
     
Account Reference (if applicable): 
   
 
X 
(Signature of Subscriber – if the Subscriber is an Individual)
 
Total Subscription Price: 
(the “Subscription Amount”, plus wire fees if applicable)
     
 
X 
   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
  
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
  
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
 
  
(Subscriber’s Address, including postal or zip code)

 
 
  
(Telephone Number)                                                        (Email
Address)
 
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
 
  
(Name of Disclosed Principal)
 
  
(Address of Disclosed Principal)

  
(Account Reference, if applicable)

  
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)



Register the Shares and Warrants as set forth below:
 
  
(Name to Appear on Share and Warrant Certificate)
 
  
(Account Reference, if applicable)
 

  
(Address, including postal or zip code)
 
Deliver the Shares and Warrants as set forth below:

  
(Attention - Name)

  
(Account Reference, if applicable)
 
  
(Street Address, including postal or zip code – no PO Boxes permitted)

  
(Telephone Number)



Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by, the Subscriber, if any (i.e.,
shares, warrants, options):  
 
  
 
 
1. State whether the Subscriber is an Insider of the Issuer:
      Yes                      No
2. State whether the Subscriber is a member of the Pro Group:
      Yes                      No
3. State whether the Subscriber has a current Form 4C on file with the TSX
Venture Exchange (if not an individual):
      Yes                      No
4. State whether the Subscriber is a registrant:
      Yes                      No




--------------------------------------------------------------------------------





ACCEPTANCE
The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the _____ day of September, 2018 (the “Closing Date”).
THE ALKALINE WATER COMPANY INC.




Per:     _________________________________  
            Authorized Signatory
Address:              14646 N. Kierland Blvd.
 Suite 255
 Scottsdale, AZ  85254
Email:                    ricky@wtfcpa.com
Attention:             Richard A. Wright






 

--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF SUBSCRIPTION FOR UNITS
1.
Subscription

1.1 On the basis of the representations and warranties, and subject to the terms
and conditions, set forth in this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase such number of Units as is set forth on
page 2 of this Agreement at a price of $2.50 per Unit for the Subscription
Amount shown on page 2 of this Agreement, which is tendered herewith (such
subscription and agreement to purchase being the “Subscription”), and the Issuer
agrees to sell the Units to the Subscriber, effective upon the Issuer’s
acceptance of this Agreement.
1.2 Each Unit will consist of one Share and one Warrant.  The Warrants will not
be transferable.  Each Warrant will entitle the holder thereof to purchase one
Warrant Share, as presently constituted, for a period of two (2) years
commencing from the Closing Date at an exercise price of $2.90 per Warrant
Share.  The Units, the Shares, the Warrants and the Warrant Shares are referred
to herein as the “Securities”.
1.3 The Subscriber acknowledges that the Units have been offered to the
Subscriber as part of an offering by the Issuer of additional Units to other
subscribers (the “Offering”).
1.4 All dollar amounts referred to in this Agreement are in lawful money of
Canada, unless otherwise indicated.
2.
Payment

2.1 The Subscription Amount must accompany this Subscription and will be paid:
(i) if the Subscriber is drawing funds from a Canadian bank to pay for this
Subscription, by a certified cheque or bank draft drawn on a Canadian chartered
bank or by wire transfer to the Issuer pursuant to wiring instructions to be
provided by the Issuer upon request from the Subscriber; or (ii) if the
Subscriber is drawing funds from any source other than a Canadian chartered bank
to pay for this Subscription, then only by wire transfer to the Issuer pursuant
to wiring instructions to be provided by the Issuer upon request from the
Subscriber. If the Subscription Amount is wired or sent to Clark Wilson LLP, the
Issuer’s lawyers (the “Issuer’s Counsel”), the Subscriber irrevocably authorizes
the Issuer’s Counsel to immediately deliver the Subscription Amount to the
Issuer upon receipt of the Subscription Amount from the Subscriber,
notwithstanding that such delivery may be made by the Issuer’s Counsel to the
Issuer prior to the closing of the Offering (the “Closing”). The Subscriber
authorizes the Issuer to treat the Subscription Amount as an interest free loan
until the Closing.
2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents delivered in connection herewith will be held by
or on behalf of the Issuer.  In the event that this Agreement is not accepted by
the Issuer for whatever reason, which the Issuer expressly reserves the right to
do, the Issuer will return the Subscription Amount (without interest thereon) to
the Subscriber at the address of the Subscriber as set forth on page 2 of this
Agreement, or as otherwise directed by the Subscriber.
3.
Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Issuer the following
documents:
(a)
this Agreement;

 

--------------------------------------------------------------------------------



(b)
if the Subscriber is a resident of Canada, the Canadian Investor Questionnaire
(the “Canadian Questionnaire”) attached as Exhibit A that starts on page 15;

(c)
if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the United
States Accredited Investor Questionnaire (the “U.S. Questionnaire” and, together
with the Canadian Questionnaire, the “Questionnaires”) attached as Exhibit B
that starts on page 29;

(d)
all individual accredited investors (not corporations, partnerships or trusts)
must fill in and execute Form 45-106F9 which starts on page 27;

(e)
if the Subscriber is not subscribing through a person registered as a broker or
an exempt market dealer (as defined in National Instrument 31-103 – Registration
Requirements and Exemptions) or the Subscriber is not acquiring the Securities
directly from the Issuer without involvement of a finder, the “Risk
Acknowledgement Form” attached as Exhibit C that is on page 34;

(f)
if the Subscriber is not an individual or is a portfolio manager and does not
have a current Corporate Placee Registration Form on file with the TSX Venture
Exchange (the “Exchange”), the Corporate Placee Registration Form attached as
Exhibit D that starts on page 36, unless the Subscriber has previously submitted
this form to the Exchange, there have been no changes to its content, and the
Subscriber has checked the box to that effect on page 2 of this Agreement;

(g)
the Selling Stockholder Questionnaire attached as Exhibit F that starts on page
39; and

(h)
such other supporting documentation that the Issuer or the Issuer’s Counsel may
request to establish the Subscriber’s qualification as a qualified investor,

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all such
documents to the Issuer.
3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.
3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber.  The Subscriber acknowledges and agrees that
the Issuer and the Issuer’s Counsel have given the Subscriber the opportunity to
seek, and are hereby recommending that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and the Issuer’s Counsel
that the Subscriber has sought independent legal advice or waives such advice.
4.
Conditions and Closing

4.1 The Closing Date will occur on such date as may be determined by the Issuer
in its sole discretion.  The Issuer may, at its discretion, elect to close the
Offering in one or more closings.
4.2 The Closing is conditional upon and subject to:
 

--------------------------------------------------------------------------------



(a)
the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering;

(b)
the issue and sale of the Units being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Units, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum; and

(c)
the Issuer having obtained approval of the Exchange for the Offering.

4.3 The Subscriber acknowledges that the certificates representing the Shares
and the Warrants will be available for delivery within five business days of the
Closing Date, provided that the Subscriber has satisfied the requirements of
Section 3 hereof and the Issuer has accepted this Agreement.
5.
Acknowledgements and Agreements of the Subscriber

5.1 The Subscriber acknowledges and agrees that:
(a)
none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Section 6.2), except in accordance with the
provisions of Regulation S under the 1933 Act (“Regulation S”), pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act, and in each case only in accordance with all applicable state,
provincial and foreign securities laws;

(b)
the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other applicable securities laws;

(c)
the Issuer will refuse to register the transfer of any of the Securities to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with all applicable
laws;
 

(d)
the decision to execute this Agreement and to acquire the Securities has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Issuer and such decision is based entirely upon a review
of any public information which has been filed by the Issuer with the United
States Securities and Exchange Commission (the “SEC”) and applicable Canadian
provincial securities commissions (collectively, the “Public Record”);

(e)
the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber will promptly
notify the Issuer;

(f)
there are risks associated with the purchase of the Securities, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

--------------------------------------------------------------------------------



(g)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of, and receive answers from, the Issuer in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

(h)
a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agreement;

(i)
finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce subscribers to the Issuer;

(j)
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
its legal counsel and/or its advisor(s);

(k)
all of the information which the Subscriber has provided to the Issuer is
correct and complete and if there should be any change in such information prior
to the Closing, the Subscriber will immediately notify the Issuer, in writing,
of the details of any such change;

(l)
the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaires, as applicable;

(m)
any resale of the Securities by the Subscriber will be subject to resale
restrictions contained in the securities laws applicable to the Issuer, the
Subscriber and any proposed transferee and it is the responsibility of the
Subscriber to find out what those restrictions are and to comply with such
restrictions before selling any of the Securities;

(n)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

(ii)
applicable resale restrictions;

(o)
there may be material tax consequences to the Subscriber of an acquisition or
disposition of the Securities and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Securities;

 

--------------------------------------------------------------------------------



(p)
the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Securities setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.]
and, if applicable:
WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [four months and one day from
the Closing Date.];
(q)
the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Securities through a person registered to sell securities under provincial
securities laws and other applicable securities laws, and, as a consequence of
acquiring the Securities pursuant to such exemption, certain protections, rights
and remedies provided by applicable securities laws (including the various
provincial securities acts), including statutory rights of rescission or
damages, will not be available to the Subscriber;

(r)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Securities;

(s)
there is no government or other insurance covering any of the Securities; and

(t)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer and the Issuer reserves the right to reject this Subscription for
any reason.

6.
Representations and Warranties of the Subscriber

6.1 The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:
(a)
unless the Subscriber has completed Exhibit B, the Subscriber is not a U.S.
Person;

(b)
the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

(c)
if the Subscriber is resident outside of Canada:

(i)
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws having application in the jurisdiction in which the
Subscriber is resident (the “International Jurisdiction”) which would apply to
the offer and sale of the Securities,

 

--------------------------------------------------------------------------------



(ii)
the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under
applicable securities laws of the International Jurisdiction without the need to
rely on any exemptions,

(iii)
the applicable securities laws of the International Jurisdiction do not require
the Issuer to make any filings or seek any approvals of any kind from any
securities regulator of any kind in the International Jurisdiction in connection
with the offer, issue, sale or resale of any of the Securities,

(iv)
the purchase of the Securities by the Subscriber does not trigger:

A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

B.
any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

(v)
the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

(d)
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

(e)
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

(f)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

(g)
the Subscriber has received and carefully read this Agreement;

(h)
the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

(i)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and agrees that the Issuer will not
be responsible in any way for the Subscriber’s decision to invest in the
Securities and the Issuer;

--------------------------------------------------------------------------------



(j)
the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;

(k)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

(l)
no person has made to the Subscriber any written or oral representations:

(i)
that any person will resell or repurchase any of the Securities,

(ii)
that any person will refund the purchase price of any of the Securities, or

(iii)
as to the future price or value of any of the Securities.

6.2 In this Agreement, the term “U.S. Person” will have the meaning ascribed
thereto in Regulation S, and for the purpose of this Agreement includes, but is
not limited to: (a) any person in the United States; (b) any natural person
resident in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.
7.
Representations and Warranties will be Relied Upon by the Issuer

7.1 The Subscriber acknowledges and agrees that the representations and
warranties contained in this Agreement are made by it with the intention that
such representations and warranties may be relied upon by the Issuer and the
Issuer’s Counsel in determining the Subscriber’s eligibility to purchase the
Securities under applicable laws, or, if applicable, the eligibility of others
on whose behalf the Subscriber is contracting hereunder to purchase the
Securities under applicable laws. The Subscriber further agrees that, by
accepting delivery of the certificates representing the Shares and the Warrants,
it will be representing and warranting that the representations and warranties
contained herein are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the Closing Date and
that they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.
8.
Acknowledgement and Waiver

8.1 The Subscriber has acknowledged that the decision to acquire the Securities
was solely made on the basis of the Public Record.  The Subscriber hereby
waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.
 

--------------------------------------------------------------------------------



9.
Legending and Registration of Subject Securities

9.1 The Subscriber hereby acknowledges that a legend or legends may be placed on
the certificates representing the Securities to the effect that the Securities
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities laws, and the Subscriber consent to the placement of such legend(s)
on any certificate representing the Securities.
9.2 The Subscriber hereby acknowledges and agrees to the Issuer making a
notation on its records or giving instructions to the registrar and transfer
agent of the Issuer in order to implement the restrictions on transfer set forth
and described in this Agreement.
10.
Registration Rights

10.1 The Issuer will prepare and file a registration statement with respect to
the Shares and the Warrant Shares (the “Registration Statement”) with the SEC on
or before November 30, 2018 following the Closing and will use commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as possible after filing.  The Registration Statement shall state,
to the extent permitted by Rule 416 under the 1933 Act, that it also covers such
indeterminate number of additional Shares in order to prevent dilution resulting
from stock splits, stock dividends or similar events. Notwithstanding any other
provision in this Section 8, if the Issuer receives a comment from the staff of
the SEC that effectively results in the Issuer having to reduce the number of
Shares included in such Registration Statement, then the Issuer, after having
first used commercially reasonable efforts to persuade the staff of the SEC to
withdraw such comment, may in its sole discretion reduce on a pro rata basis
(among all subscribers in the Offering) the number of Shares to be included in
the Registration Statement.
10.2 In connection with the preparation and filing of the Registration
Statement, the Subscriber will furnish to the Issuer, in writing, such
information and representations with respect to itself and the proposed
distribution by it as are reasonably necessary in order to assure compliance
with applicable federal and state securities laws. The Issuer will require the
Subscriber to furnish to the Issuer, among other things as may be determined by
the Issuer in its sole discretion, a certified statement as to the number of
securities of the Issuer beneficially owned by the Subscriber and the name of
the natural person that has voting and dispositive control over the Shares and
the Warrant Shares. The Subscriber will be responsible for payment of any legal
fees it incurs in connection with the Registration Statement.
10.3 The Subscriber shall indemnify and hold harmless the Issuer, its directors,
officers, agents and employees, each person who controls the Issuer (within the
meaning of Section 15 of the 1933 Act and Section 20 of the Securities Exchange
Act of 1934), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all losses, as incurred, to the extent arising out of or based solely
upon: (a) the Subscriber’s failure to comply with the prospectus delivery
requirements of the 1933 Act; (b) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent that: (i) such untrue statement or omission is contained in any
information so furnished in writing by the Subscriber to the Issuer specifically
for inclusion in the Registration Statement, (ii) such untrue statements or
omissions are based solely upon information regarding the Subscriber furnished
in writing to the Issuer by the Subscriber expressly for use therein, or (iii)
such information relates to the Subscriber or the Subscriber’s proposed method
of distribution of the Shares and the Warrant Shares and was reviewed and
expressly approved in writing by the Subscriber expressly for use in the
Registration Statement or in any amendment or supplement thereto; or (c) the use
by the Subscriber of an outdated or defective Registration Statement after the
Issuer has notified the Subscriber in writing that the Registration Statement is
outdated or  defective.
 

--------------------------------------------------------------------------------



10.4 If a claim for indemnification hereunder is unavailable to the Issuer (by
reason of public policy or otherwise), then the Subscriber, in lieu of
indemnifying the Issuer, shall contribute to the amount paid or payable by the
Issuer as a result of such losses, in such proportion as is appropriate to
reflect the relative fault of the Subscriber and the Issuer in connection with
the actions, statements or omissions that resulted in such losses, as well as
any other relevant equitable considerations. The relative fault of the
Subscriber and the Issuer shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, the Subscriber
or the Issuer, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this section was available to such party in accordance with its terms.
11.
Collection of Personal Information

11.1 The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber acknowledges that
its personal information (and, if applicable, the personal information of those
on whose behalf the Subscriber is contracting hereunder) may be included in
record books in connection with the Offering and may be disclosed by the Issuer
to: (a) stock exchanges or securities regulatory authorities, (b) the Issuer's
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
the Issuer’s Counsel.  By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and for the purposes described in Exhibit E to this Agreement
and to the retention of such personal information for as long as permitted or
required by applicable laws.  Notwithstanding that the Subscriber may be
purchasing the Units as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuer, all as may be required by the Issuer in order to
comply with the foregoing.
Furthermore, the Subscriber is hereby notified that:
(a)
the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this Subscription, including any Canadian provincial
securities commissions, the United States Securities and Exchange Commission
and/or any state securities commissions (collectively, the “Commissions”),
certain personal information pertaining to the Subscriber, including the
Subscriber’s full name, residential address and telephone number, the number of
Shares or other securities of the Issuer owned by the Subscriber, the number of
Units purchased by the Subscriber, the total Subscription Amount paid for the
Units, the prospectus exemption relied on by the Issuer and the date of
distribution of the Units;

(b)
such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws;

 

--------------------------------------------------------------------------------



(c)
such information is being collected for the purposes of the administration and
enforcement of applicable securities laws; and

(d)
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON  M5H 3S8
Telephone:  (416) 593-8086.
12.
Costs

12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units will be borne
by the Subscriber.
13.
Governing Law

13.1 This Agreement is governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.  The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
or undisclosed purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the courts of the Province of British Columbia.
14.
Survival

14.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the Issuer and the Subscriber,
notwithstanding the completion of the purchase of the Securities by the
Subscriber.
15.
Assignment

15.1 This Agreement is not transferable or assignable.
16.
Severability

16.1 The invalidity or unenforceability of any particular provision of this
Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
17.
Entire Agreement

17.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Units and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Issuer or by anyone else.
 

--------------------------------------------------------------------------------



18.
Notices

18.1 All notices and other communications hereunder will be in writing and will
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication, including facsimile, electronic mail or other means of
electronic communication capable of producing a printed copy.  Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.
19.
Beneficial Subscribers

19.1 Whether or not explicitly stated in this Agreement, any acknowledgement,
representation, warranty, covenant or agreement made by the Subscriber in this
Agreement, including the exhibits hereto, will be treated as if made by the
Disclosed Principal, if any.
20.
Execution of Subscription Agreement

20.1 The Issuer and the Issuer’s Counsel will be entitled to rely on delivery by
facsimile machine or other means of electronic communication capable of
producing a printed copy of an executed copy of this Agreement, and acceptance
by the Issuer of such facsimile or electronic copy will be equally effective to
create a valid and binding agreement between the Subscriber and the Issuer in
accordance with the terms hereof.  If less than a complete copy of this
Agreement is delivered to the Issuer or the Issuer’s Counsel prior to or at
Closing, the Issuer and the Issuer’s Counsel are entitled to assume that the
Subscriber accepts and agrees to all of the terms and conditions of the pages
not delivered prior to or at Closing unaltered.
21.
Counterparts and Electronic Means

21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument.  Delivery of an executed copy of
this Agreement by electronic mail (email) transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the Closing Date.
22.
Exhibits

22.1 The exhibits attached hereto form part of this Agreement.
23.
Indemnity

23.1 The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaires, as
applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect, or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.


 

--------------------------------------------------------------------------------





EXHIBIT A
CANADIAN INVESTOR QUESTIONNAIRE
(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)
TO: The Alkaline Water Company Inc. (the “Issuer”)
RE: Purchase of units (the “Units”) of the Issuer

Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Private
Placement Subscription Agreement between the Subscriber and the Issuer to which
this Exhibit A is attached.
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Units as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Units, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

(i)
is purchasing the Units as principal (or deemed principal under the terms of
National Instrument 45-106 – Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));

(ii)  (A) 
is resident in or is subject to the laws of one of the following (check one):
 

☐ Alberta
☐ New Brunswick
☐ Prince Edward Island
☐ British Columbia
☐ Nova Scotia
☐ Quebec
☐ Manitoba
☐ Ontario
☐ Saskatchewan
☐ Newfoundland and Labrador
☐ Yukon
☐ Northwest Territories
 

or

(B)
☐ is resident in a country other than Canada; and

(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Units.

In connection with the purchase of the Units, the Subscriber hereby represents,
warrants, covenants and certifies that the Subscriber meets one or more of the
following criteria:


 

--------------------------------------------------------------------------------



I. SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION
(a)  
the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada,
(b)  
 the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion below (YOU MUST INITIAL OR PLACE A
CHECK-MARK ON THE APPROPRIATE LINE(S) AND ALSO COMPLETE AND SIGN APPENDIX “A” TO
THIS CERTIFICATE) (see certain guidance with respect to accredited investors
that starts on page 21 below)
1.  
☐
(i)  
except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,
2.  
☐
(ii)  
an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (ix),
3.  
☐
(iii)  
an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),
4.  
☐
(iv)  
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000,
5.  
☐
(v)  
an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,
6.  
☐
(vi)  
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
7.  
☐
(vii)  
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,
8.  
☐
(viii)  
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (viii),
9.  
☐
(ix)  
an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution,
(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19
[Additional investment in investment funds] of NI 45-106, or
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,
10.  
☐
(x)  
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
11.  
☐
(xi)  
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,
12.  
☐
(xii)  
a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,
13.  
☐
(xiii)  
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
14.  
☐
(xiv)  
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (i) in form and function,
15.  
☐
(xv)  
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors, and
(c)  
if the Subscriber is an “accredited investor” within the meaning of NI 45-106 by
virtue of satisfying the indicated criterion as set out in paragraphs (iv), (vi)
or (vii) above, the Subscriber has provided the Issuer with the signed risk
acknowledgment form set out in Appendix “A” to this certificate;



 

--------------------------------------------------------------------------------



II. SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION
(a)  
the Subscriber is (please initial or place a check-mark on the appropriate line
below and provide the requested information, as applicable):
 
☐
(i)  
a director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer,
 
☐
(ii)  
a spouse, parent, grandparent, brother, sister, child or grandchild of
_________________________________ (print name of person), who is a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer,
 
☐
(iii)  
a parent, grandparent, brother, sister, child or grandchild of the spouse of
___________________________________ (print name of person), who is a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer,
 
☐
(iv)  
 a close personal friend (see guidance on making this determination that starts
on page 25 below) of ___________________________________ (print name of person),
who is a director, executive officer, founder or control person of the Issuer,
or of an affiliate of the Issuer, and has been for __________________________
years based on the following factors:
____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________(explain
the nature of the close personal friendship),
 
☐
(v)  
a close business associate (see guidance on making this determination that
starts on page 24 below) of ___________________________________ (print name of
person), who is a director, executive officer, founder or control person of the
Issuer, or of an affiliate of the Issuer, and has been for
__________________________ years based on the following factors

____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
(explain the nature of the close business association),
 
☐
(vi)  
a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate (see
guidance on making these determinations that starts on page 24 below) of
________________________________ (print name of person), who is a founder of the
Issuer, and, if a close personal friend or close business associate of such
person, has been for __________________________ years based on the following
factors:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________(explain
the nature of the close personal friendship or business association),
 
☐
(vii)  
a parent, grandparent, brother, sister, child or grandchild of the spouse of
______________________________ (print name of person), who is a founder of the
Issuer,
 
☐
(viii)  
a company of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, persons or companies described in
subsections II(a)(i) to II(a)(vii) above, or
 
☐
(ix)  
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(viii) above;
(b)
if the Subscriber is resident in the Province of Ontario or is subject to the
securities laws of the Province of Ontario, the Subscriber has provided the
Issuer with a signed risk acknowledgement form (to be provided by the Issuer on
request);
(c)
if the Subscriber is resident in the Province of Saskatchewan or is subject to
the securities laws of the Province of Saskatchewan, and the Subscriber is
relying on the indicated criterion as set out in subsections II(a)(iv), II(a)(v)
or II(a)(viii) or II(a)(ix) if the distribution is based in whole or in part on
a close personal friendship or a close business association, the Subscriber has
provided the Issuer with a signed risk acknowledgement form (to be provided by
the Issuer on request);



 

--------------------------------------------------------------------------------



III. SUBSCRIBERS PURCHASING UNDER THE MINIMUM AMOUNT INVESTMENT
 
(a)  
the Subscriber is not an individual as that term is defined in applicable
Canadian securities laws,
(b)  
the Subscriber is purchasing the Units as principal for its own account and not
for the benefit of any other person,
(c)  
the Units have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing, and
(d)  
the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the prospectus exemption provided under Section 2.10
of NI 45-106, it pre-existed the Offering and has a bona fide purpose other than
investment in the Units.

For the purposes of the Canadian Investor Questionnaire and Appendix “A”
attached to the Canadian Investor Questionnaire:
(a) an issuer is “affiliated” with another issuer if

(i)
one of them is the subsidiary of the other, or

(ii)
each of them is controlled by the same person;

(b) “control person” means

(i)
a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or

(ii)
each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer,

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;
(c) “director” means

(i)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

(ii)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

(d) “eligibility adviser” means

(i)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

(ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 

--------------------------------------------------------------------------------



(e) “executive officer” means, for an issuer, an individual who is

(i)
a chair, vice-chair or president,

(ii)
a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

(iii)
performing a policy-making function in respect of the issuer;

(f) “financial assets” means

(i)
cash,

(ii)
securities, or

(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

(g)
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

(h) “founder” means, in respect of an issuer, a person who,

(i)
acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

(ii)
at the time of the distribution or trade is actively involved in the business of
the issuer;

(i)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

(j)
“individual” means a natural person, but does not include

(i)
a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or trust, or

(ii)
a natural person in the person's capacity as a trustee, executor, administrator
or personal or other legal representative;

(k)
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;

(l)
“jurisdiction” or “jurisdiction of Canada” means a province or territory of
Canada except when used in the term foreign jurisdiction;

--------------------------------------------------------------------------------




(m)
“non-redeemable investment fund” means an issuer:

(i) whose primary purpose is to invest money provided by its securityholders;
(ii) that does not invest

(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

(iii) that is not a mutual fund;
(n) “person” includes

(i)
an individual;

(ii)
a corporation;

(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

(iv)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

(o) “related liabilities” means

(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

(ii)
liabilities that are secured by financial assets; and

(p) “spouse” means, an individual who,

(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

Guidance On Accredited Investor Exemptions for Individuals
An individual accredited investor is an individual:
(a)
who, either alone or with a spouse, beneficially owns financial assets (please
see the guidance below regarding what financial assets are) having an aggregate
realizable value that. before taxes but net of any related liabilities (please
see the guidance below regarding what related liabilities are), exceeds
$1,000,000;

(b)
whose net income before taxes exceeded $200,000 in each of the 2 most recent
calendar years or whose net income before taxes combined with that of a spouse
exceeded $300,000 in each of the 2 most recent calendar years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;

 

--------------------------------------------------------------------------------



(c)
who, either alone or with a spouse, has net assets (please see the guidance
below regarding calculating net assets) of at least $5,000,000; and

(d)
who beneficially owns financial assets (please see the guidance below regarding
what financial assets are) having an aggregate realizable value that, before
taxes but net of any related liabilities (please see the guidance below
regarding what related liabilities are), exceeds $5,000,000.

The monetary thresholds above are intended to create bright-line standards.
Subscribers who do not satisfy these monetary thresholds do not qualify as
accredited investors.
Spouses
Sections (a), (b) and (c) above are designed to treat spouses as a single
investing unit, so that either spouse qualifies as an accredited investor if the
combined financial assets of both spouses exceed $1,000,000, the combined net
income of both spouses exceeds $300,000, or the combined net assets of both
spouses exceed $5,000,000. Section (d) above does not treat spouses as a single
investing unit.
If the combined net income of both spouses does not exceed $300,000, but the net
income of one of the spouses exceeds $200,000, only the spouse whose net income
exceeds $200,000 qualifies as an accredited investor.
Financial Assets and Related Liabilities
For the purposes of Sections (a) and (d) above, “financial assets” means: (1)
cash, (2) securities, or (3) a contract of insurance, a deposit or an evidence
of a deposit that is not a security for the purposes of securities legislation.
These financial assets are generally liquid or relatively easy to liquidate. The
value of a subscriber’s personal residence is not included in a calculation of
financial assets.
The calculation of financial assets must exclude “related liabilities”, meaning:
(1) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or (2) liabilities that are secured by
financial assets.
As a general matter, it should not be difficult to determine whether financial
assets are beneficially owned by an individual, an individual’s spouse, or both,
in any particular instance. However, in the case where financial assets are held
in a trust or in another type of investment vehicle for the benefit of an
individual, there may be questions as to whether the individual beneficially
owns the financial assets. The following factors are indicative of beneficial
ownership of financial assets:
·
physical or constructive possession of evidence of ownership of the financial
asset;

·
entitlement to receipt of any income generated by the financial asset;

·
risk of loss of the value of the financial asset; and

·
the ability to dispose of the financial asset or otherwise deal with it as the
individual sees fit.

For example, securities held in a self-directed RRSP for the sole benefit of an
individual are beneficially owned by that individual.
In general, financial assets in a spousal RRSP can be included for the purposes
of the $1,000,000 financial asset test in Section (a) above because Section (a)
takes into account financial assets owned beneficially by a spouse. However,
financial assets in a spousal RRSP cannot be included for purposes of the
$5,000,000 financial asset test in Section (d) above.
Financial assets held in a group RRSP under which the individual does not have
the ability to acquire the financial assets and deal with them directly do not
meet the beneficial ownership requirements in either Sections (a) or (d) above.
Net Assets
For the purposes of Section (c) above, “net assets” means all of a subscriber’s
total assets minus all of the subscriber’s total liabilities. Accordingly, for
the purposes of the net asset test, the calculation of total assets includes the
value of a subscriber’s personal residence, and the calculation of total
liabilities includes the amount of any liability (such as a mortgage) in respect
of the subscriber’s personal residence.
To calculate a subscriber’s net assets under the net asset test, subtract the
subscriber’s total liabilities from the subscriber’s total assets. The value
attributed to assets should reasonably reflect their estimated fair value.
Income tax is considered a liability if the obligation to pay it is outstanding
at the time of the distribution of the security to the subscriber by the
Company.
Guidance On Accredited Investor Exemptions for Corporations, Trusts and Other
Entities
Accredited investors that are corporations, trusts or other entities include:
(a)
a corporation, trust or other entity, other than an investment fund, that has
net assets (please see the guidance below regarding calculating net assets) of
at least $5,000,000 as shown on its most recently prepared financial statements
in accordance with applicable generally accepted accounting principles and that
has not been created or used solely to purchase or hold securities as an
accredited investor;

(b)
a corporation, trust or other entity in respect of which all of the owners of
interests, direct, indirect or beneficial, except the voting securities required
by law to be owned by directors, are persons that are accredited investors; and

(c)
a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

Net Assets
For the purposes of Section (a) above, “net assets” means all of the
subscriber’s total assets minus all of the subscriber’s total liabilities. The
minimum net asset threshold of $5,000,000 specified in Section (a) above must be
shown on the entity’s most recently prepared financial statements. The financial
statements must be prepared in accordance with applicable generally accepted
accounting principles.
 

--------------------------------------------------------------------------------



Guidance on Close Personal Friend and Close Business Associate Determination
A “close personal friend” of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness and
to obtain information from them with respect to the investment.
The following factors are relevant to this determination:

(a)
the length of time the individual has known the director, executive officer,
founder or control person,

(b)
the nature of the relationship between the individual and the director,
executive officer, founder or control person including such matters as the
frequency of contacts between them and the level of trust and reliance in the
other circumstances, and

(c)
the number of “close personal friends” of the director, executive officer,
founder or control person to whom securities have been distributed in reliance
on the private issuer exemption or the family, friends and business associates
exemption.

An individual is not a close personal friend solely because the individual is:

(a)
a relative,

(b)
a member of the same club, organization, association or religious group,

(c)
a co-worker, colleague or associate at the same workplace,

(d)
a client, customer, former client or former customer,

(e)
a mere acquaintance, or

(f)
connected through some form of social media, such as Facebook, Twitter or
LinkedIn.

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer. Further, a relationship that is primarily founded on participation
in an internet forum is not considered to be that of a close personal friend.
A “close business associate” is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness and to obtain information from them with respect to the
investment.
The following factors are relevant to this determination:

(a)
the length of time the individual has known the director, executive officer,
founder or control person,

(b)
the nature of any specific business relationships between the individual and the
director, executive officer, founder or control person, including, for each
relationship, when it began, the frequency of contact between them and when it
terminated if it is not ongoing, and the level of trust and reliance in the
other circumstances,

(c)
the nature and number of any business dealings between the individual and the
director, executive officer, founder or control person, the length of the period
during which they occurred, and the nature and date of the most recent business
dealing, and

(d)
the number of “close business associates” of the director, executive officer,
founder or control person to whom securities have been distributed in reliance
on the private issuer exemption or the family, friends and business associates
exemption.

 

--------------------------------------------------------------------------------



An individual is not a close business associate solely because the individual
is:

(a)
a member of the same club, organization, association or religious group,

(b)
a co-worker, colleague or associate at the same workplace,

(c)
a client, customer, former client or former customer,

(d)
a mere acquaintance, or

(e)
connected through some form of social media, such as Facebook, Twitter or
LinkedIn.

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemptions are not
available for a close business associate of a close business associate of a
director of the issuer. Further, a relationship that is primarily founded on
participation in an internet forum is not considered to be that of a close
business associate.
The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Units.
The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Units and that this
Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Units.
The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing.
Page 5

--------------------------------------------------------------------------------



By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.
DATED as of _______ day of __________________, 2018.





   
X
   
Signature of individual (if Subscriber is an individual)
   
X
   
Authorized signatory (if Subscriber is not an individual)
         
Name of Subscriber (please print)
         
Name of authorized signatory (please print)



 

--------------------------------------------------------------------------------



APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE


Form 45-106F9
Form for Individual Accredited Investors


WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.



SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
1. About your investment
Type of securities: Units of the Issuer at a price of $2.50 per Unit. Each Unit
will consist of one common share in the capital of the Issuer and one
non-transferable warrant. Each warrant will entitle the holder thereof to
purchase one common share in the capital of the Issuer, as presently
constituted, for a period of two years following the date of issue of the units
at an exercise price of $2.90 per share.
Issuer: The Alkaline Water Company Inc. (the “Issuer”)
Purchased from: The Issuer.
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
2. Risk acknowledgement
This investment is risky. Initial that you understand that:
Your
initials
Risk of loss – You could lose your entire investment of $__________.
[Instruction: Insert the total dollar amount of the investment.]
 
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
 
Lack of information – You may receive little or no information about your
investment.
 
Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.
 
3. Accredited investor status
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.
Your
initials
· Your net income before taxes was more than $200,000 in each of the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)
 
· Your net income before taxes combined with your spouse’s was more than
$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
 
· Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.
 
· Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)
 
4. Your name and signature
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
First and last name (please print):
Signature:
Date:
SECTION 5 TO BE COMPLETED BY THE SALESPERSON
5. Salesperson information
[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]
First and last name of salesperson (please print):
Telephone:
Email:
Name of firm (if registered):
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
6. For more information about this investment
For investment in a non-investment fund
The Alkaline Water Company Inc.
14646 N. Kierland Blvd., Suite 255
Scottsdale, AZ  85254
Telephone: 480-656-2423
Attention:  Richard A. Wright
Email: ricky@wtfcpa.com
For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.




--------------------------------------------------------------------------------



EXHIBIT B
UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE
Capitalized terms used in this U.S. Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement between the Subscriber and the Issuer to which this
Exhibit B is attached (the “Subscription Agreement”).
This Questionnaire applies only to persons that are U.S. Purchasers.  A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Units on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Units while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.
The Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act, or applicable state, provincial or
foreign securities laws, and the Securities are being offered and sold to the
Subscriber in reliance upon the exemption provided in Section 4(2) of the 1933
Act and Rule 506 of Regulation D under the 1933 Act for non-public offerings.
The Securities are being offered and sold within the United States only to
“accredited investors” as defined in Rule 501(a) of Regulation D.  The
Securities offered hereby are not transferable except in accordance with the
restrictions described herein.
The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:
1.
it is not resident in Canada;

2.
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment;

3.
the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the Offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Securities;

4.
it is acquiring the Securities as principal for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Securities in violation of the United States securities laws;

5.
it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Securities for an indefinite period of time;

 

--------------------------------------------------------------------------------



6.
if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

___________
a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, “net
worth” means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person’s
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home’s estimated fair market value as
long as the mortgage was incurred more than 60 days before the Units are
purchased, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60 day
period before the Closing Date for the purpose of investing in the Units,
___________
a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, or
___________
a director or executive officer of the Issuer;

7.
if the Subscriber is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):

___________
an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US$5,000,000,
___________
a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,
___________
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),
___________
a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
___________
an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 of this Questionnaire;

 

--------------------------------------------------------------------------------



8.
it has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

9.
if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such
Securities, directly or indirectly, unless:

(a)
the sale is to the Issuer,

(b)
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;

(c)
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or

(d)
the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities, and

(e)
it has, prior to such sale pursuant to subsection (c) or (d), furnished to the
Issuer an opinion of counsel of recognized standing reasonably satisfactory to
the Issuer, to such effect;

10.
it understands and acknowledges that, upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Securities, and all securities issued in exchange therefor or
in substitution thereof, will bear a legend (in addition to the legends required
by Canadian securities laws and the TSX Venture Exchange) in substantially the
following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
ALKALINE WATER COMPANY INC. (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED
STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT
OR (C) IN ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE
WITH ANY APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES
TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO SUCH EFFECT.  DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.”
 

--------------------------------------------------------------------------------



Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the purchaser upon provision to the
Issuer by the Subscriber of a declaration together with such other evidence of
the availability of an exemption as the Issuer or its transfer agent may
reasonably require.
Certificates representing the Warrants, and all certificates issued in exchange
therefor or in substitution thereof, will bear the following legend in
substantially the following form:
“THE SECURITIES REPRESENTED HEREBY, AND THE SECURITIES INTO WHICH THE SECURITIES
REPRESENTED HEREBY ARE EXERCISABLE, HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THESE SECURITIES MAY NOT BE
EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A PERSON IN THE UNITED STATES
UNLESS THE WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE
OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. “UNITED
STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.”;
11.
it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Securities. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Subscriber under United States, state, local or foreign tax law of the
Subscriber’s acquisition or disposition of the Securities;

12.
it understands and agrees that the financial statements of the Issuer have been
prepared in accordance with International Financial Reporting Standards, which
differ from United States generally accepted accounting principles, and thus may
not be comparable to financial statements of United States companies;

13.
it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

14.
it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is defined in Regulation S or
was in the United States at the time the Securities were offered or the
Agreement was executed; and

15.
other than as set out in the Subscription Agreement, it understands that the
Issuer has no obligation to register any of the Securities or to take action so
as to permit sales pursuant to the 1933 Act (including Rule 144 thereunder).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Securities.


Dated _____________________________, 2018.

   
X
   
Signature of individual (if Subscriber is an individual)
   
X
   
Authorized signatory (if Subscriber is not an individual)
         
Name of Subscriber (please print)
         
Name of authorized signatory (please print)



 

--------------------------------------------------------------------------------



EXHIBIT C
RISK ACKNOWLEDGEMENT FORM


Risk Acknowledgement under BCI 32-513
Registration exemption for trades
in connection with certain prospectus-exempt distributions
 
 
Name of Issuer:  THE ALKALINE WATER COMPANY INC.
 
Name of Seller:   _______________________________________
 
I acknowledge that
o the person selling me these securities is not registered with a securities
regulatory authority and is prohibited from telling me that this investment is
suitable for me;
o the person selling me these securities does not act for me;
o this is a risky investment and I could lose all my money;
o the person selling me these securities has not provided financial services to
me other than in connection with a Prospectus-Exempt Distribution;
o the person selling me these securities does not hold or have access to my
assets;
o I am investing entirely at my own risk.
 
Date
 
 
  
Signature of Subscriber
 
 
  
Print name of Subscriber
 
 
  
Name of salesperson acting on behalf of seller
 
Sign two copies of this document. Keep one copy for your records.



National Instrument 45-106 Prospectus and Registration Exemptions may require
you to sign an additional risk acknowledgement form.  If you want advice about
the merits of this investment and whether these securities are a suitable
investment for you, contact a registered adviser or dealer.
 

--------------------------------------------------------------------------------



EXHIBIT D


FORM 4C
CORPORATE PLACEE REGISTRATION FORM


This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B.  The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates.  If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers.  If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.


1.
Placee Information:

(a)
Name: 

(b)
Complete Address: 

(c)
Jurisdiction of Incorporation or Creation: 



2.
(a) Is the Placee purchasing securities as a portfolio manager: (Yes/No)?

(b)
Is the Placee carrying on business as a portfolio manager outside of Canada:
(Yes/No)? __________



3.
If the answer to 2(b) above was “Yes”, the undersigned certifies that:

(a)
it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

(b)
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

(c)
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

(d)
the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

(e)
it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

 

--------------------------------------------------------------------------------



4.
If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:


Name *
City
Province or State
Country
                               

* If the Control Person is not an individual, provide the name of the individual
that makes the investment decisions on behalf of the Control Person.
5. Acknowledgement - Personal Information and Securities Laws



(a)
“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:



(i)
the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and




(ii)
the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

(b)
The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.





Dated and certified (if applicable), acknowledged and agreed, at  on 


 (Name of Purchaser - please print)


 (Authorized Signature)


 (Official Capacity - please print)
  

(Please print name of individual whose signature
appears above)
THIS IS NOT A PUBLIC DOCUMENT
 

--------------------------------------------------------------------------------



EXHIBIT E
ACKNOWLEDGEMENT – PERSONAL INFORMATION
9.
TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
the “Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

(a)
to conduct background checks;

(b)
to verify the Personal Information that has been provided about each individual;

(c)
to consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant;

(d)
to consider the eligibility of the Issuer or Applicant to list on the Exchange;

(e)
to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Issuer, or its
associates or affiliates;

(f)
to conduct enforcement proceedings; and

(g)
to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations service providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.
The Personal Information the Exchange collects may also be disclosed:

(a)
to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

(b)
on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.
10.
The Commissions may indirectly collect the Personal Information under the
authority granted to them by securities legislation. The Personal Information is
being collected for the purposes of the administration and enforcement of the
securities legislation of the jurisdiction of each such Commission.

For questions about the collection of Personal Information by the British
Columbia Securities Commission, please contact the Administrative Assistant to
the Director of Corporate Finance, 12th Floor, 701 West Georgia Street, Box
10142, Vancouver, BC V7Y 1L2, phone: (604) 899-6854.
 

--------------------------------------------------------------------------------



EXHIBIT F
SELLING STOCKHOLDER QUESTIONNAIRE
THE ALKALINE WATER COMPANY INC.
14646 N. Kierland Blvd., Suite 255
Scottsdale, AZ  85254
Ladies and Gentlemen:
The undersigned acknowledges that the undersigned is a beneficial owner of
securities of The Alkaline Water Company Inc. (the “Company”).  The undersigned
understands that the undersigned will be named as a selling stockholder in the
prospectus that forms a part of the Company’s Registration Statement on Form S-1
(the “Registration Statement”).   The Registration Statement registers for
resale under the Securities Act of 1933, as amended (the “Securities Act”), the
securities the undersigned beneficially owns that are disclosed in response to
Question 5(b) of this Selling Stockholder Questionnaire (the “Registrable
Securities”).  The Company will use the information that the undersigned
provides in this Selling Stockholder Questionnaire (this “Questionnaire”) to
ensure the accuracy of the Registration Statement and the prospectus.
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of securities to be registered under the Registration
Statement are advised to consult their own securities counsel regarding the
consequences of being named or not being named as a selling securityholder in
the Registration Statement and the related prospectus.
The undersigned acknowledges that by completing, dating, executing and returning
this Questionnaire to the Company, the undersigned is giving written notice to
the Company of its desire to have the securities disclosed in response to
Question 5(b) of this Questionnaire included in the Registration Statement.
Please answer every question.
If the answer to any question is “none” or “not applicable,” please so state.
1.
Name. Type or print the full legal name of the selling securityholder.

__________________________________________________________________
2.
Contact Information. Provide the address, telephone number, fax number and email
address of the selling securityholder.


Address:
_________________________
 
_________________________
Phone:
_________________________
Fax:
_________________________
Email:
_________________________

 

--------------------------------------------------------------------------------



3.
Relationship with the Company. Describe the nature of any position, office or
other material relationship the selling securityholder has had with the Company
or any of its affiliates (e.g., directors, executive officers or 10% or more
stockholders of the Company) during the past three years.





4.
Organizational Structure. Please indicate or (if applicable) describe how the
selling securityholder is organized.



Is the selling securityholder a natural person?
(If so, please mark the box and skip to Question 5.)
___ Yes
 ___ No
Is the selling securityholder a reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)?
(If so, please mark the box and skip to Question 5.)
___ Yes
 ___ No
Is the selling securityholder a majority-owned subsidiary of a reporting company
under the Exchange Act?
(If so, please mark the box and skip to Question 5.)
___ Yes
 ___ No
Is the selling securityholder a registered investment company under the
Investment Company Act of 1940?
(If so, please mark the box and skip to Question 5.)
___ Yes
 ___ No

If the answer to all of the foregoing questions is “no,” please describe: (i)
the exact legal description of the selling securityholder (e.g., corporation,
partnership, limited liability company, etc.); (ii) whether the legal entity so
described is managed by another entity and the exact legal description of such
entity (repeat this step until the last entity described is managed by a person
or persons, each of whom is described in any one of (a) through (d) above);
(iii) the names of each person or persons having voting and investment control
over the Company’s securities that the entity owns (e.g., director(s), general
partner(s), managing member(s), etc.).
(a) Legal Description of Entity:


(b) Name of Entit(ies)/(y) Managing Such Entity (if any):


 

--------------------------------------------------------------------------------





(c) Name of Entit(ies)/(y) Managing such Entit(ies)/(y) (if any):




(d)
Name(s) of Natural Person(s) Having Voting or Investment Control Over the Shares
Held by such Entit(ies)/(y):



5.
Ownership of the Company’s Securities. This question covers beneficial ownership
of the Company’s securities.  Please consult Appendix A to this Questionnaire
for information as to the meaning of “beneficial ownership.”  State (a) the
number of shares of the Company’s common stock (including any shares issuable
upon exercise of warrants or other convertible securities) that the selling
securityholder beneficially owned as of the date this Questionnaire is signed
and (b) the number of such shares of the Company’s common stock that the selling
securityholder wishes to have registered for resale in the Registration
Statement:

(a)
Number of shares of common stock, convertible debentures, warrants and other
equity securities or convertible securities owned:



(b)
Number of shares of common stock and shares of common stock underlying
convertible debentures, warrants and other equity securities or convertible
securities owned to be registered for resale in the Registration Statement:



6.
Acquisition of Shares. If the selling securityholder did not acquire the
securities to be sold directly from the Company please describe below the manner
in which the securities were acquired including, but not limited to, the date,
the name and address of the seller(s), the purchase price and pursuant to which
documents (the “Acquisition Documents”) and please forward such documents as
provided below.





 

--------------------------------------------------------------------------------



7.
Broker-Dealer Status.



(a)
Is the selling securityholder a broker-dealer?
___ Yes
 ___ No
(b)
If the answer to Section 7(a) is “yes,” did the selling securityholder receive
the Registrable Securities as compensation for investment banking services to
the Company?
Note: If the answer to 7(b) is “no,” SEC guidance has indicated that the selling
securityholder should be identified as an underwriter in the Registration
Statement.
___ Yes
 ___ No
(c)
Is the selling securityholder an affiliate of a broker-dealer?
___ Yes
 ___ No
(d)
If the selling securityholder is an affiliate of a broker-dealer, does the
selling securityholder certify that it purchased the Registrable Securities in
the ordinary course of business, and at the time of the purchase of the
Registrable Securities to be resold, the selling securityholder had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Note: If the answer to 7(d) is “no,” SEC guidance has indicated that the selling
securityholder should be identified as an underwriter in the Registration
Statement.
___ Yes
 ___ No

8.
Plan of Distribution. The undersigned has reviewed the proposed “Plan of
Distribution” as set forth in Appendix B to this Questionnaire and agrees that
the statements contained therein reflect its intended method(s) of distribution
or, to the extent these statements are inaccurate or incomplete, the undersigned
has communicated in writing to one of the parties listed above its signature any
changes to the proposed “Plan of Distribution” that are required to make these
statements accurate and complete. The undersigned acknowledges and agrees that
the Company may make changes to the “Plan of Distribution” to address any
comments from the Securities and Exchange Commission or may make any other
changes necessary or advisable upon consultation with its counsel.

 (Please insert an “X” to the left if you have made any changes)
9.
Legal Proceedings with the Company. Is the Company a party to any pending legal
proceeding in which the selling securityholder is named as an adverse party?



___ Yes
 ___ No
 

State any exceptions here:




 

--------------------------------------------------------------------------------



10.
Reliance on Responses. The undersigned acknowledges and agrees that the Company
and its legal counsel shall be entitled to rely on its responses in this
Questionnaire in all matters pertaining to the Registration Statement and the
sale of any Registrable Securities pursuant to the Registration Statement.

The undersigned hereby acknowledges and is advised of the SEC’s Compliance and
Disclosure Interpretation 239.10 regarding short selling:
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made.  There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
If the Company is required to file a new or additional registration statement to
register Registrable Securities beneficially owned by the selling
securityholder, the undersigned hereby agrees to complete and return to the
Company, upon the request of the Company, a new Questionnaire (in a form
substantially similar to this Questionnaire).
If the selling securityholder transfers all or any portion of its Registrable
Securities after the date on which the information in this Questionnaire is
provided to the Company, the undersigned hereby agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.
By signing below, the undersigned represents that the information provided
herein is accurate and complete.  The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.
By signing below, the undersigned consents to the disclosure of the information
contained herein and the inclusion of such information in the Registration
Statement and the related prospectus and any amendments or supplements thereto. 
The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus.
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Dated: ___________________
Beneficial Owner: ___________________________
By:___________________________
[Name:]
[Title:]
   



AS SOON AS POSSIBLE, PLEASE EMAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED
NOTICE AND QUESTIONNAIRE TO:
The Alkaline Water Company Inc.
 
Attn: Virgil Hlus
Fax: 1-604-687-6314
E-mail: vhlus@cwilson.com





 